Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 7-20 directed to inventions non-elected without traverse.  Accordingly, claims 7-20 have been cancelled.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Claims 7-20 have been canceled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record does not show or suggest a filter element having a center tube that is disposed in a central passage of an annular filter media that defines a central reservoir, and the annular filter media surrounds the center tube and the central reservoir; a top open end joined to the center tube disposed along the longitudinal axis, the top open end including an opening allowing fluid to flow from the central reservoir to the outside of the filter element, the top open end defining a topmost extremity of the center tube; a bottom open end joined to the center tube opposite the top open end disposed along the longitudinal axis, the bottom open end defining a radially outer surface and a radially inner surface that is in communication with the central reservoir, the bottom open end defining a bottommost extremity of the center tube; a first locking feature disposed proximate to the bottom open end, the first locking feature including a first entrance slot that is disposed on the radially inner surface of the center tube extending axially upwardly from the bottom open end, and a first ramp slot extending axially upwardly and circumferentially counterclockwise from the first entrance slot along a first predetermined direction, the first ramp slot being in communication with the first entrance slot; and a second locking feature disposed proximate to the top open end, the second locking feature includes a second entrance slot that is disposed on the radially inner surface of the center tube extending axially downwardly from the top open end, and a second ramp slot extending axially downwardly and circumferentially clockwise from the second entrance slot along a second predetermined direction, the second ramp slot being in communication with the second entrance slot, in combination with the remaining limitations in the claim.  Applicant’s arguments are persuasive (see pages 10-12 or applicant’s remarks).  Breitbach (US 5,102,541) and Leoncavallo (US 4,896,783) lack these limitations and it would have not been obvious to modify because there is no reason or suggestion to do so and the filters would not operate as intended.
Claims 2-6 are allowed to their dependency on claim 1.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778